PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS 
AND INTERFERENCES


Application Number: 15/669,343
Filing Date: August 4, 2017
Appellant(s): MASON-FLUCKE et al. 



__________________
Steven D. Jinks
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed August 19, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 8, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
See the Office action dated April 8, 2021.
(2) Response to Argument
First, the appellant argues that EP (3018296 A1) teaches to apply energy to all of the powder stock 116 and then selectively apply energy to a portion of the already sintered power. In response, the examiner notes that EP (‘296 A1) teaches heat treating different zones in a powder layer to different temperatures as desired (paragraph [0031]). EP (‘296 A1) suggests at least two ways of heating the powder feedstock therein. The first is to heat across all of the powder feedstock first followed by a further heating of a selected portion of the heated powder feedstock as in the illustrative embodiment of EP (‘296 A1) (paragraph [0030]). The second is to heat a selected portion of the powder feedstock first followed by a further heating across all of the powder feedstock wherein the selected portion of the powder feedstock has already been heated, in accord with what is instantly claimed. The second way of EP (‘296 A1) meets the order of the heating steps as claimed in claim 1. The rejection was based on the prior art’s broad disclosure rather than preferred embodiments. See MPEP 2123.

	For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/Weiping Zhu/
Primary Examiner, Art Unit 1733


Conferees:

/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                            
Acting Supervisory Patent Examiner, Art Unit 1733


/RICHARD D CRISPINO/           Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                             

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.